Citation Nr: 1827560	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for oropharyngeal cancer, claimed as due to Agent Orange exposure.


REPRESENTATION

The Veteran represented by:	Marc D. Pepin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Jacqueline Monroe, and in February 2018, he testified at a hearing before VLJ Estela Velez.  Transcripts of the hearings are associated with the evidence of record and the Veteran discussed all issues on appeal at those hearings.  

When a Veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims; accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  A Veteran has the right to a hearing before all three VLJs involved in the panel decision.  38 C.F.R. § 20.707 (2017). During the course of his February 2018 hearing, the Veteran waived his right to a third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, the Board will proceed with appellate review of his claim.

This matter was previously before the Board November 2015.  At that time, the Board remanded the matter for a hearing.  As mentioned, a hearing was held in February 2018.  The case is now ready for adjudication.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's oropharyngeal cancer is causally related to exposure to herbicides during active service.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for oropharyngeal cancer have been met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claim for entitlement to service connection for oropharyngeal cancer is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

The Veteran asserts that oropharyngeal cancer is related to Agent Orange.  The Veteran's exposure to Agent Orange while in service is conceded.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303. 



Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for certain disabilities resulting from exposure to an herbicide agent.  38 C.F.R. § 3.309 (e).  While it has been conceded that the Veteran was exposed to Agent Orange in service, oropharyngeal cancer is not a disability that is presumptively associated with Agent Orange exposure; however, the Veteran may establish service connection as related to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran does not assert, and the evidence does not show, that oropharyngeal cancer was diagnosed during service or within a year of 

discharge from service.  Rather, post-service medical records indicate that oropharyngeal cancer was diagnosed in October 2010.  See VA opinion, May 2015.

In May 2014, the Veteran submitted an April 2014 medical opinion from Dr. B.M.D.  The opinion stated that the Veteran has a cancer that is a squamous cell cancer, like cancers of the larynx, bronchus, and lung, which are presumed to be caused by exposure to Agent Orange.  See  38 C.F.R. § 3.309 (e).  The Veteran's cancer is located at the base of the tongue, in the mouth which makes it a part of the upper respiratory system along with the trachea, larynx, and bronchus.  It is proximate to the trachea and is necessarily the source through which the carcinogens of Agent Orange passed with respiration.  It is histologically identical to the cancers of the trachea, larynx, and bronchus.  

The opinion stated further that the most basic problem in the Veteran's case is that oropharyngeal cancers are relatively rare.  Though relatively rare, there have not been enough cases to conclude absolutely that the association with Agent Orange exists as has been reported in the literature.  The other confounding issue is that the Veteran has smoked.  It is known that smoking can cause cancers of the respiratory tract, including the lungs, bronchus, trachea, and larynx, but so too can exposure to Agent Orange.  In other words, smoking can cause these cancers in someone never exposed to Agent Orange.  Conversely, Agent Orange can cause these cancers in someone who never smoked.  As result, it is not possible to exclude either cause, but, conversely, it is also not possible to weigh them.  The best that can be said is that these are both possible causes.  Because of the location of this cancer, and the fact that it is a squamous cell cancer, located in the upper respiratory tract, and histologically similar to cancers found in the trachea, larynx, and bronchus, Dr. B.M.D. opined that it is as likely as not that the Veteran's oropharyngeal cancer was caused by his exposure to Agent Orange.

The Board acknowledges a VA opinion from May 2015 in which the examiner stated that it was less likely as not that the Veteran's diagnosed oropharyngeal cancer (base of tongue) is related to, caused by, or aggravated by conceded exposure to Agent Orange.  Specifically, the examiner stated that oropharyngeal 

cancer (base of tongue) is a part of the digestive system.  The mouth, tongue, pharynx, and esophagus are all part of the digestive system.  Cancers of the digestive system are not associated with Agent Orange exposure per DOD standards (Nehmer).  In addition, anatomically, oropharyngeal cancer (base of tongue) is not part of the respiratory system.  Therefore, a nexus to conceded Agent Orange exposure is not established.

The Board also acknowledges a February 2014 medical opinion which states that the far most likely etiology agent in the Veteran's history is the fact that he smoked at least a pack of cigarettes per day for at least 40 years.

Upon careful review of the evidence above, the Board finds the May 2014 opinion to be more probative because it specifically addresses the Veteran's medical history, including his smoking and Agent Orange exposure.  By contrast, the May 2015 VA opinion does not address the Veteran's history of smoking, and the February 2014 opinion does not address Agent Orange exposure directly.  However, to the extent that all of the opinions of record, both positive and negative, provide competent and credible evidence with respect to the etiology of the Veteran's oropharyngeal cancer, the Board finds that the evidence is at least in relative equipoise, and as such, finds all reasonable doubt in the Veteran's favor.  Consequently, the Board finds that service connection for the Veteran's oropharyngeal cancers, as due to Agent Orange exposure is warranted.



ORDER

Entitlement to service connection for oropharyngeal cancer is granted.




________________________			____________________________
             E. I. VELEZ				     JACQUELINE E. MONROE
     Veterans Law Judge					  Veterans Law Judge
Board of Veterans' Appeals			        Board of Veterans' Appeals



___________________________
KEITH W. ALLEN
Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


